    Case 20-11157          Doc 218        Filed 01/04/21 Entered 01/04/21 15:30:34                      Desc Main
                                          Document      Page 1 of 13


                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS
                                           EASTERN DIVISION

                                                                  )
In re:                                                            )
                                                                  )    Chapter 7
LEGACY GLOBAL SPORTS, L.P., 1                                     )    Case No. 20-11157-JEB; and
                                                                  )    20-11351through20-11376
                            Debtor.                               )    Jointly Administered Cases


                     APPLICATION BY CHAPTER 7 TRUSTEE FOR AUTHORITY To EMPLOY
                           POLLACK SOLOMON DUFFY LLP AS SPECIAL COUNSEL

         Harold B. Murphy, the Trustee in Bankruptcy (the "Trustee") of the bankruptcy estate (the

"Estates") of Legacy Global Sports, L.P. ("LOS") and the above-captioned related debtors

(collectively, the "Debtors") submits this application (the "Application") for entry of an order,

substantially in the form attached hereto as Exhibit A, authorizing the Trustee to employ Pollack

Solomon Duffy, LLP pursuant to sections 327(a), (c), and (e) of title 11 of the United States Code,

11 U.S .C. § 101, et seq. (the "Bankruptcy Code"), as special counsel to the Chapter 7 Trustee in

connection with the claims of the Debtor Massachusetts Premier Soccer, LLC d/b/a/ Global

Premier Soccer ("OPS") against its former counsel. In support of this Application, the Trustee

submits the Affidavit of Barry S. Pollack (the "Pollack Affidavit"), filed concurrently herewith,

and respectfully states as follows:




1
  The affiliated debtors, along with the last four digits of each debtor's federal tax identification number, are as follows:
(i) Legacy Global Sports, L.P., EIN #2834; (ii) LOS Management, LLC, EIN # 5401; (iii) LOS Manufacturing LLC, EIN
#5305; (iv) Legacy Global Lacrosse LLC, EIN # 01 6 1; (v) LOS Logistics LLC, EIN #6244; (vi) LGS Team Sales LLC,
EIN # 6484; (vii) Premier Sports Events LLC, EIN #5407; (viii) Massachusetts Premier Soccer LLC d/b/a Global Premier
Soccer, EIN # 6290; (ix) Maine Premier Soccer LLC, EIN #0740; (x) Mass Premier Soccer in New Hampshire, LLC, EIN
#2958; (xi) Florida Premier Soccer LLC, EIN #0702; (xii) New York Premier Soccer LLC, EIN # XX-XXXXXXX; (xiii)
Jersey Premier Soccer LLC, EIN # 0501; (xiv) GPS in Vermont LLC, EIN #3359; (xv) Rhode Island Premier Soccer
LLC, EIN #2841; (xvi) Carolina Premier Soccer LLC, EIN # XX-XXXXXXX; (xvii) Georgia Premier Soccer LLC, EIN
#1982; (xviii) Global Premier Soccer Puerto Rico LLC, EIN #1857; (xix) Global Premier Soccer Canada LLC, EIN #
6291; (xx) Global Premier Soccer Oregon, EIN #8242; (xxi) Global Premier Soccer California LLC, EIN #7811; (xxii)
Global Premier Soccer Missouri, LLC, EIN #2782; (xxiii) Global Premier Soccer Connecticut, EIN # 6400; (xxiv) Global
Premier Soccer Delaware, EIN # 4703; (xxv) Global Premier Soccer Michigan LLC, EJN # 0533; (xxvi) Global Premier
Soccer Minnesota LLC, EIN # 5588; and (xxvii) Global Premier Soccer Ohio LLC, EIN #0022.


                                                              1
    Case 20-11157        Doc 218      Filed 01/04/21 Entered 01/04/21 15:30:34                  Desc Main
                                      Document      Page 2 of 13


                                              JURISDICTION

        1.       This Court has jurisdiction over the Application pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. The Application is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.        The statutory predicates for the relief requested herein are sections 327(a), (c), and (e), and

section 328(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules"), and Rule 2014-1 of the Local Bankruptcy Rules for the United States Bankruptcy

Court for the District of Massachusetts ("MLBR").

                                                   BACKGROUND

       3.        On May 20, 2020, certain creditors filed an involuntary petition for relief against LGS

under Chapter 7 of the United States Bankruptcy Code ("Bankruptcy Code"), and an order for relief was

entered against LGS on June 23, 2020.

       4.        On June 23, 3030, each of the remaining debtors filed a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code.

       5.        Harold B. Murphy is the duly appointed Chapter 7 trustee of the Debtors.

       6.        Prior to the Petition Date, GPS was a plaintiff in the a civil action captioned Massachusetts

Premier Soccer LLC Doing Business as Global Premier Soccer vs. Burns & Levinson LLP et al, Civil

Action No. 2084CV00398 (the "Civil Action") pending in the Suffolk Superior Court. In the Civil Action,

GPS has sought, among other things, damages against Burns & Levinson LLP ("B&L") and one of its

partners, Perry A. Henderson Jr. ("Henderson"), for (i) legal malpractice for representing other parties in

matters adverse to the interests of GPS while GPS was a client and (ii) failing to use due care in rendering

legal advice to GPS. 2




2GPS initially included claims against two other B&L partners, Thomas T. Reith and Mary Katherine Geraghty, but
voluntarily dismissed those claims before the Petition Date.


                                                         2
  Case 20-11157        Doc 218      Filed 01/04/21 Entered 01/04/21 15:30:34               Desc Main
                                    Document      Page 3 of 13


                              RETENTION OF POLLACK SOLOMON DUFFY             LLP

       7.       By this Application, the Trustee seeks authority, pursuant to sections 327(a), (c), and (e)

and section 328(a) of the Bankruptcy Code, Bankruptcy Rule 2014, and MLBR 2014-1, to employ Pollack

Solomon Duffy LLP (the "Firm") as the Trustee's special counsel in this chapter 7 case in accordance with

the terms and conditions set forth in this Application.

       8.       The professional services that the Firm will render to the Trustee include the pursuit of the

claims of the GPS Estate in the ongoing Civil Action, and performing all other legal services and providing

all other legal advice requested by the Trustee with respect to the Civil Action.

       9.       Section 327(a), (c), and (e) of the Bankruptcy Code authorizes a trustee, upon approval of

the Court, to retain special counsel who does not otherwise hold or represent interests adverse to the estate.

E.g., In re Sarao, 444 B.R. 496, 497 (Bankr D. Mass. 2011); In re Best Craft General Contractor and

Design Cabinet, Inc., 239 B.R. 462, 468 (Bankr. E.D.N.Y 1999). As set forth in the Pollack Affidavit, the

Firm does not represent or hold any interest materially adverse to the Estates.

       10.      Prior to the Petition Date, the Firm was representing GPS in the Civil Action.    The Trustee

seeks to employ the Firm as his special counsel because of the Firm's familiarity with GPS and the Civil

Action. During the course of the Firm's representation of GPS, the Firm has obtained significant

knowledge of the Civil Action and the Trustee submits that the Firm's knowledge, expertise, and

experience with GPS and the Civil Action will benefit the Estate and enable the Firm to work in an efficient

and cost-effective manner on behalf of the Trustee and the Estate of GPS .

       11.     The Trustee and the Firm have agreed, subject to the approval of the Court, to employ the

Firm on terms similar, but more favorable, to the terms of the pre-petition agreement. Due to the lack of

available funds in the case, the Firm has agreed to advance all expenses incurred in connection with the

Civil Action. The firm will be reimbursed for its out-of-pocket expenses from the first available funds from

any recovery. A copy of the Contingent Fee Agreement between the Trustee and the Firm (the

"Agreement") is attached as Exhibit B, and provides that the Firm will be paid, subject to approval of the


                                                      3
     Case 20-11157       Doc 218     Filed 01/04/21 Entered 01/04/21 15:30:34              Desc Main
                                     Document      Page 4 of 13


Court after an appropriate application, a contingency fee, as follows :(a) ifresolved before the

commencement of any deposition that follows the substantial completion of document productions, twenty-

five percent (25%) of any recovery; (b) if resolved after the commencement of any deposition that follows

the substantial completion of document productions, but before the commencement of trial, thirty percent

(30%) of any recovery; and (c) if resolved after the trial commences, thirty-five percent (35%) of any

recovery. Further, the highest percent recovery the Firm could recover has been lowered from 40% to

35%.

                                      AFFIDAVIT OF BARRY S. POLLACK

         12.     The Trustee has filed the Pollack Affidavit in connection with this application and in

accordance with Federal Rules of Bankruptcy Procedure 2014 and 2016, and MLBR 2014-1 .

         13.     As is set forth herein and in the Pollack Affidavit, among other things, the Firm represented

OPS in the Civil Action prior to the Petition Date. The Firm is currently representing Stephen Griffin, a

former officer and director of OPS, Generation Capital and Jefferson River Capital, asserted secured

creditors of the Debtors, and certain of Jefferson River Capital's principals, David Wittels, Richard

Dresdale and Michael Somma, in defense of claims brought against those parties and certain Debtor

entities3 by Joseph M. Bradley, and Peter D. Bradley, former officers and directors of OPS, and Alexander

Zecca, an investor in OPS. In that matter, the Plaintiffs are seeking, among other things, to recover

payments allegedly due to them in connection with the sale of OPS to LOS, and damages for the secured

creditors' alleged tortious interference with plaintiffs' contractual relationships with LOS.

         14.     The Firm represents Stephen Griffin, a former officer and director, in connection with

claims brought against him by: (1) Jeff Lukasak, a former employee of one of the affiliated debtors,

Premier Sports Events LLC ("PSE"), and the founder and principal of PSE's predecessor, Premier Sports

Events, Inc., with respect to Lukasak's claims against PSE and Griffin for breach of contract in connection



3
    The action is stayed as to the Debtor defendants.


                                                        4
  Case 20-11157         Doc 218     Filed 01/04/21 Entered 01/04/21 15:30:34               Desc Main
                                    Document      Page 5 of 13



with Lukasak's termination by PSE; and (2) Amy St. Pierre, the wife of John St. Pierre, a former officer

and director ofLGS, with respect to Ms. St. Pierre's prose claims against Griffin for defamation and for

allegedly wrongful access to her Google account through her husband's Legacy-issued email address.

       15.      Based upon his review and discussions with the Firm, the Trustee has concluded that the

Firm's former representation of the OPS Estate and the parties set forth herein and in the Pollack Affidavit

are not in conflict and will not adversely affect the exercise of the Finn's professional judgment on behalf

of the Estate of OPS.

       16.      The Finn is an unsecured creditor of OPS in the approximate amount of $450,000. Filed

claims in these cases aggregate approximately $30 million dollars, including asserted secured claims in

excess of $10 million dollars. As such, the amount of the Finn's claim is relatively modest in relation to

filed claims and does not make the Finn's interests adverse to the Estates. Rather, the Finn's interest, as

defined by the Agreement, is in prosecuting the Estate's claims in the Civil Action to the fullest extent.

Moreover, the Firm's proposed role in this case is limited in scope, and the terms of its representation under

the Agreement are more favorable terms than what the Finn approved in its pre-petition agreement with the

Debtor. Under the Agreement, the Firm is advancing costs for the Civil Action; further, the highest

percentage it could receive under this agreement is five percent lower, down to thirty-five percent (35%)

from forty percent (40%). The Finn will recover fees and costs only ifthe Estate recovers. Moreover, if

there is a recovery for unsecured creditors, it will be shared pro-rata. As such, the interests represented by

the Finn in this matter are not adverse to those of the Estates. See, e.g., Moore v. Kumer (In re Adam

Furniture Indus.), 191B.R.249, 259 (Bankr.S.D. Ga. 1996).

       17.      To the best of the Trustee's knowledge, other than as set forth in the Pollack Affidavit, the

Finn has not represented, nor does it now represent, any interest adverse to the Estates with respect to the




                                                      5
    Case 20-11157        Doc 218      Filed 01/04/21 Entered 01/04/21 15:30:34                  Desc Main
                                      Document      Page 6 of 13


matters on which the Firm is to be employed. 4 The Firm and its principals and employees are otherwise

disinterested persons with respect to the Estates, as that term is defined in the Bankruptcy Code.

        18.      The Trustee submits that the employment of the Firm as his special counsel in connection

with the Civil Action is in the best interests of the Debtors' Estates and its creditors.

              WHEREFORE, the Trustee respectfully requests that this Court enter an Order (a) authorizing

the Trustee to retain the Firm as special counsel as special counsel for the limited purpose set forth herein;

and (b) granting to the Trustee such other relief as the Court deems just and proper in the circumstances.

                                                   HAROLD B. MURPHY,
                                                   CHAPTER 7 TRUSTEE
                                                   By his counsel,

                                                   Isl Kathleen R. Cruickshank
                                                   Kathleen R. Cruickshank (BBO #550675)
                                                   MURPHY & KING
                                                   Professional Corporation
                                                   One Beacon Street
                                                   Boston, MA 02108
                                                   Tel: (617) 423-0400
DATED: January 4, 2020                             Email: kcruickshank@murphyking.com


790166




4
  Due to the voluminous number of creditors in this case, exceeding 4,000 in number, most of whom have
been inactive in this case, and the limited representation proposed to be provided by the Firm, the Firm has
been provided for its conflicts review a list of all parties in interest except for those creditors whose names
were filed under seal.


                                                         6
Case 20-11157   Doc 218   Filed 01/04/21 Entered 01/04/21 15:30:34   Desc Main
                          Document      Page 7 of 13




                EXHIBIT A
    Case 20-11157         Doc 218     Filed 01/04/21 Entered 01/04/21 15:30:34              Desc Main
                                      Document      Page 8 of 13



                                UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MASSACHUSETTS
                                        EASTERN DIVISION

                                                        )
In re:                                                  )
                                                        )    Chapter 7
LEGACY GLOBAL SPORTS, L.P., et.al.,                     )    Case No. 20-11157-JEB; and
                                                        )    20-11351through20-11376
                         Debtor.                        )    Jointly Administered Cases


               ORDER ON APPLICATION BY CHAPTER 7 TRUSTEE FOR AUTHORITY To EMPLOY
                         POLLACK SOLOMON DUFFY LLP As SPECIAL COUNSEL

         At Boston, in said district this ___ day of _ _ _ _, 2020.

         The Application by Chapter 7 Trustee for Authority to Employ Pollack Solomon Duffy, LLP as Special

Counsel (the "Application") having come on before the Court for hearing, sufficient notice having been given

and it appearing that the proposed counsel have or represent no interest adverse to the debtor's estates, and

good cause appearing to me therefore, it is hereby

         ORDERED that the Trustee is hereby authorized to retain Pollack Solomon Duffy, LLP as Trustee's

special counsel in this case to represent the Debtor Massachusetts Premier Soccer LLC d/b/a Global Premier

Soccer in the civil action pending in Suffolk Superior Court, captioned Massachusetts Premier Soccer LLC

Doing Business as Global Premier Soccer vs. Burns & Levinson LLP et al, Civil Action No. 2084CV00398 on

the terms set forth in the Application.



                                                              The Honorable Janet E. Bostick
                                                              UNITED STATES BANKRUPTCY JUDGE
Case 20-11157   Doc 218   Filed 01/04/21 Entered 01/04/21 15:30:34   Desc Main
                          Document      Page 9 of 13




                EXHIBIT B
Case 20-11157        Doc 218      Filed 01/04/21 Entered 01/04/21 15:30:34                Desc Main
                                  Document      Page 10 of 13



                                 CONTINGENT FEE AGREEMENT

         HAROLD B. MURPHY, as Trustee of the Estate of MASSACHUSETTS PREMIER
 SOCCER LLC d/b/a GLOBAL PREMIER SOCCER (the "Estate"), in connection with the
 Estate's Chapter 7 bankruptcy case no. 20-11357-JEB (collectively with the Estate, the "Client"),
 hereby agrees to retain POLLACK SOLOMON DUFFY LLP, 101 Huntington Avenue, Suite
 530, Boston MA 02199 (the "Firm"), to provide the legal services described in Paragraph 1
 below.

          1.      Services. The Firm will pursue and prosecute claims, as deemed viable by the
 Firm in consultation with the Client, against Burns & Levinson LLP and Perry A. Henderson Jr.
 a/k/a "Andy Henderson" as set forth in the Suffolk Superior Court action styled as Massachusetts
 Premier Soccer LLC Doing Business as Global Premier Soccer vs. Burns & Levinson LLP et al,
 Civil Action No. 2084CV00398 (the "Civil Action"). The Client is aware that the Firm is also
 currently representing Stephen Griffin, David Wittels, Richard Dresdale, Michael Somma, and
 affiliates of both Jefferson River Capital and Generation Capital, in connection with claims
 brought against them by Joseph M. Bradley, Peter D. Bradley and Alexander Zecca. The Firm is
 also representing Stephen Griffin in connection with claims brought against him by Jeff Lukasak
 and Amy St. Pierre. The Firm has concluded that its simultaneous representation of these parties,
 on the one hand, and the Client in this matter, on the other, is not in conflict, will not materially
 limit the Firm's responsibilities to any of its clients, and will not adversely affect the exercise of
 the Firm's professional judgment on behalf of any of its clients. If at any time the Firm
 reasonably believes that its clients' interests have diverged as a result of these simultaneous
 representations, such that there is, in fact, a current conflict of interest between the Client and the
 Firm's other clients, the Firm will immediately alert the Client to discuss how to proceed, and to
 consider a waiver of any such conflict. The Firm recognizes and agrees that, in the event of any
 such material conflict that is not cured, the Client may seek to require the Firm's withdrawal as
 counsel subject to the termination provisions of this Agreement.

          2.      Contingency Compensation. The contingency upon which compensation is to be
 paid from the Estate to the Firm is the actual collection of monies following settlement, award or
 other payment on the claim or claims set forth above and/or related claims (collectively, a
 "Recovery"), provided, however, that, if necessary and applicable, the United States Bankruptcy
 Court, Eastern District of Massachusetts (the "Bankruptcy Court") has first approved the terms
 of any such settlement or award. The amount of such contingency compensation which is to be
 paid by the Estate to the Firm is the following percentage of the amount collected after a
 reduction for expenses advanced by the Firm pursuant to paragraph 3, below: (a) if resolved
 before the commencement of any deposition that follows the substantial completion of document
 productions, twenty-five percent (25%) of any Recovery; (b) if resolved after the commencement
 of any deposition that follows the substantial completion of document productions, but before the
 commencement of trial, thirty percent (30%) of any Recovery; and (c) if resolved after trial
 commences, thirty-five percent (35%) of any Recovery. As consistent with the Massachusetts
 Rules of Professional Conduct, the Client retains the right to determine whether or when it would
 settle the Civil Action, and the Client's obligations under this agreement are subject to the
 approval of the Bankruptcy Court.
Case 20-11157       Doc 218      Filed 01/04/21 Entered 01/04/21 15:30:34               Desc Main
                                 Document      Page 11 of 13



         3.      Payment of Costs and Disbursements. On behalf of the Estate, the Firm will
 advance all out-of-pocket costs and expenses, including, without limitation, filing fees,
 investigation expenses, expert witness fees and expenses, sheriffs expenses, travel expenses,
 stenographer charges, videographer charges, telephone charges, duplicating charges, costs of
 obtaining reports and records, and other out-of-pocket expenses reasonably incurred in preparing
 and prosecuting the Civil Action, provided, however, that, consistent with its fiduciary and
 ethical obligations to the Client, the Firm shall retain usual and customary discretion over
 strategic determinations concerning the selection and engagement of an expert witness on
 professional responsibility and breach issues, and/or the use of a percipient witness on damages
 issues, consistent with communications about strategy and budgetary matters that have occurred
 between the Firm and a representative of the Trustee. The Estate shall not be liable to pay court
 costs and litigation expenses other than from a Recovery, but all out-of-pocket expenses incurred
 by the Firm will be deducted from any Recovery before being paid to the Estate.

         4.      Time for Contingency Compensation. If payment of all or any part of the amount
 to be received by the Estate will be deferred (such as in the case of an annuity, a structured
 settlement, or periodic payments), the Recovery, for purposes of calculating the Firm's
 contingency compensation due under Paragraph 2, will be the initial payment plus the present
 value, as of the time of the settlement or judgment, of the payments to be received thereafter.
 Unless agreed otherwise at the time of settlement, the Firm shall be paid its pro rata share of the
 Recovery, as applicable under Paragraph 2, of all amounts received by the Estate, as such
 amounts are received, until the amounts paid to the Firm equals the Firm's contingency
 compensation due. The Client and the Firm agree that in the event that there is a payment
 received by the Firm on the Estate's account from another party, the Firm is authorized to deduct
 from that payment any amounts due to the Firm from the Estate prior to remitting the remainder
 of the payment to the Estate.

        5.      Effect of an Award of Attorneys' Fees. The parties understand that, in some
cases, a court may award counsel fees to one party and order the other party to pay the amount
awarded. This, however, cannot be relied upon with certainty. In other cases, if there is a
settlement, the settlement agreement may provide that one of the parties will contribute to the
other party's legal expenses. It is understood that in seeking an award of fees from a court, the
Firm may seek the market rate for its services rather than the contingency fee charged to the
Estate under this agreement. If at the close of the case the amount of fees so awarded or agreed
exceeds the total amount of fees otherwise due to the Firm under Paragraph 2 of this agreement,
then the Firm may elect to accept the final fees so awarded or agreed instead of(but not in
addition to) the total amount otherwise due to the Firm under Paragraph 2 above.

       6.      Interim Billings. Statements of interim billings showing accumulated case
expenses will be submitted to the Client.

        7.      Discharge Prior to Conclusion of Representation. If the Firm is discharged by the
Client prior to the conclusion of this representation, the Firm is entitled to have an attorneys' lien
remain in place against any Recovery for all out-of-pocket costs and reasonable fees owed to the
Firm. Further, notwithstanding the discharge, the Estate will be obligated to pay the Firm out of
the Recovery a reasonable attorneys' fee for all services provided. Absent a Recovery, the Firm
will bear the loss of rights to additional professional fees for its services hereunder.

                                                  2
Case 20-11157       Doc 218     Filed 01/04/21 Entered 01/04/21 15:30:34              Desc Main
                                Document      Page 12 of 13



          8.      Withdrawal by the Firm. To the extent provided for in the Massachusetts Rules
 of Professional Conduct, the Firm may withdraw from representing the Client at any time as
 permitted under the applicable court rules and/or Rules of Professional Conduct. If the Firm
 withdraws from representing the Client prior to the conclusion of this representation, the Firm
 shall have an attorneys' lien remain in place against any Recovery for all out-of-pocket costs and
 reasonable fees owed to the Firm. Further, notwithstanding the withdrawal, the Estate will be
 obligated to pay the Firm out of the Recovery a reasonable attorneys' fee for all services
 provided. Absent a Recovery, the Firm will bear the loss of rights to additional professional fees
 for its services hereunder. Any disputes arising under or in connection with this Agreement shall
 be determined by the Bankruptcy Court.

         9.     Appeal. The Firm agrees to represent the Client in the defense of an appeal
 without additional charges. This Agreement does not obligate the Firm to represent the Client in
 the prosecution of an appeal; and such an appeal may be the subject of a separate agreement
 between the Client and the Firm.

         10.     Document Retention. The Firm shall not be obligated to preserve or store any
 documents, objects or files related to the Client and/or the Client's matter, whether physical or
 electronic, for a period of more than ninety (90) days after the Firm has given written notice to
 the Client that the Client is requested to retrieve and remove same. In no event shall the Firm be
 required to do so for a period exceeding five (5) years after the termination of services provided
 to the Client under this Agreement. The Client shall retrieve and remove all such materials as
 requested by the Firm within ninety (90) days after written request of the Firm.

         11.    Notices . All written notices by the Firm to the Client under this Agreement shall
 be deemed made if delivered in hand to the Client or by regular mail, postage prepaid, to the
 address noted for the Client above, or by email to the last known email address, until and unless
 the Client gives written notice to the Firm of the need to rely solely on a different mailing
 address in the manner so described.




                                                 3
Case 20-11157       Doc 218     Filed 01/04/21 Entered 01/04/21 15:30:34          Desc Main
                                Document      Page 13 of 13




 We, the Client and the Firm, have read the above Contingent Fee Agreement and understand its
 terms and have signed it as our free act and deed.

                                              CLIENT:
                                              HAROLD B. MURPHY, as Trustee of the Estate of
                                              MASSACHUSETTS PREMIER SOCCER LLC
                                              d/b/a GLOBAL PREMIER SOCCER,


                                              By:      $(/ £
                                                 Harold B. Murphy




                                              POLLACK SOLOMON DUFFY LLP


 Dated: December 24, 2020                   By:~A~
                                                Barny S. Pollack


 790167




                                                 4
